Exhibit 10.2

 

Execution Version

 

SECOND AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT

 

Dated as of April 1, 2015

 

by

 

DIPLOMAT PHARMACY, INC.,
as the Borrower,

 

and

 

Each Other Grantor
From Time to Time Party Hereto

 

in favor of

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINED TERMS

2

 

 

 

1.1

Definitions

2

1.2

Certain Other Terms

5

 

 

 

ARTICLE II

GUARANTY

6

 

 

 

2.1

Guaranty

6

2.2

Limitation of Guaranty

6

2.3

Contribution

7

2.4

Authorization; Other Agreements

7

2.5

Guaranty Absolute and Unconditional

7

2.6

Waivers

8

2.7

Reliance

9

 

 

 

ARTICLE III

GRANT OF SECURITY INTEREST

9

 

 

 

3.1

Collateral

9

3.2

Grant of Security Interest in Collateral

10

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

10

 

 

 

4.1

Title; No Other Liens

10

4.2

Perfection and Priority

10

4.3

Pledged Collateral

11

4.4

Instruments and Tangible Chattel Paper Formerly Accounts

12

4.5

Intellectual Property

12

4.6

Commercial Tort Claims

12

4.7

Specific Collateral

12

4.8

Enforcement

12

4.9

Representations and Warranties of the Credit Agreement

13

 

 

 

ARTICLE V

COVENANTS

13

 

 

 

5.1

Maintenance of Perfected Security Interest; Further Documentation and Consents

13

5.2

Pledged Collateral

14

5.3

Accounts

15

5.4

Commodity Contracts

15

5.5

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

15

5.6

Intellectual Property

16

5.7

Notices

17

5.8

Notice of Commercial Tort Claims

17

5.9

Controlled Securities Account

17

 

 

 

ARTICLE VI

REMEDIAL PROVISIONS

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.1

Code and Other Remedies

18

6.2

Accounts and Payments in Respect of General Intangibles

21

6.3

Pledged Collateral

22

6.4

Proceeds to be Turned over to and Held by Agent

23

6.5

Sale of Pledged Collateral

23

6.6

Deficiency

24

 

 

 

ARTICLE VII

AGENT

24

 

 

 

7.1

Agent’s Appointment as Attorney-in-Fact

24

7.2

Authorization to File Financing Statements

26

7.3

Authority of Agent

26

7.4

Duty; Obligations and Liabilities

26

 

 

 

ARTICLE VIII

MISCELLANEOUS

27

 

 

 

8.1

Reinstatement

27

8.2

Release of Collateral

27

8.3

Independent Obligations

28

8.4

No Waiver by Course of Conduct

28

8.5

Amendments in Writing

28

8.6

Additional Grantors; Additional Pledged Collateral

28

8.7

Notices

29

8.8

Successors and Assigns

29

8.9

Counterparts

29

8.10

Severability

29

8.11

Governing Law

29

8.12

Waiver of Jury Trial

29

 

ii

--------------------------------------------------------------------------------


 

ANNEXES AND SCHEDULES

 

Annex 1

Form of Pledge Amendment

Annex 2

Form of Joinder Agreement

Annex 3

Form of Intellectual Property Security Agreement

Schedule 1

Commercial Tort Claims

Schedule 2

Filings

Schedule 3

Pledged Collateral

 

iii

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT, dated as of
April 1, 2015 (this “Agreement”), by Diplomat Pharmacy, Inc., a Michigan
corporation (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of General Electric
Capital Corporation (“GE Capital”), as administrative agent (in such capacity,
together with its successors and permitted assigns, “Agent”) for the Lenders,
the L/C Issuers and each other Secured Party (each as defined in the Credit
Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, the other Grantors, Lenders and Agent are party to that
certain Credit Agreement dated as of July 20, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Original Credit Agreement”) by
and among the Borrower, the other Credit Parties thereto, the Lenders, the L/C
Issuers from time to time party thereto and GE Capital, as Agent;

 

WHEREAS, in connection with the Original Credit Agreement, Borrowers, Grantors
and Agent entered into that certain Guaranty and Security Agreement dated as of
July 20, 2012 (as amended, the “Original Guaranty and Security Agreement”);

 

WHEREAS, the parties hereto previously entered into that certain Amended and
Restated Credit Agreement dated as of July 26, 2014 (as amended, supplemented or
otherwise modified prior to the date hereof, the “A&R Credit Agreement”), which
amended and restated the Original Credit Agreement;

 

WHEREAS, in connection with the A&R Credit Agreement, Borrowers, Grantors and
Agent entered into that certain Amended and Restated Guaranty and Security
Agreement dated as of July 26, 2014 (as amended, the “A&R Guaranty and Security
Agreement”);

 

WHEREAS, the parties hereto are entering into that certain Second Amended and
Restated Credit Agreement dated of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which amends and restates the A&R Credit Agreement;

 

WHEREAS, the parties hereto are entering into this Agreement, which amends and
restates the A&R Guaranty and Security Agreement, in connection with the Credit
Agreement.

 

WHEREAS, the parties hereto are entering into this Guaranty and Security
Agreement, which amends and restates the Original Guaranty and Security
Agreement, in connection with the Credit Agreement.

 

--------------------------------------------------------------------------------


 

WHEREAS, each Grantor has agreed to guaranty the Obligations (as defined in the
Credit Agreement) of the Borrower;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to Agent.

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with Agent as follows:

 

ARTICLE I

 

DEFINED TERMS

 

1.1                               Definitions.

 

(a)                                 Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

 

(b)                                 The following terms have the meanings given
to them in the UCC and terms used herein without definition that are defined in
the UCC have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): 
“account”, “account debtor”, “as-extracted collateral”, “certificated security”,
“chattel paper”, “commercial tort claim”, “commodity contract”, “deposit
account”, “electronic chattel paper”, “equipment”, “farm products”, “fixture”,
“general intangible”, “goods”, “health-care-insurance receivable”,
“instruments”, “inventory”, “investment property”, “letter-of-credit right”,
“proceeds”, “record”, “securities account”, “security”, “supporting obligation”
and “tangible chattel paper”.

 

(c)                                  The following terms shall have the
following meanings:

 

“Agreement” means this Second Amended and Restated Guaranty and Security
Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

2

--------------------------------------------------------------------------------


 

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

 

“Collateral” has the meaning specified in Section 3.1.

 

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary, which, pursuant to the terms of the
Credit Agreement, is not required to guaranty the Obligations.  For the purposes
of this definition, “voting stock” means, with respect to any issuer, the issued
and outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any lease,
permit or license or any Contractual Obligation entered into by any Grantor
(A) that prohibits or requires the consent of any Person other than the Borrower
and its Affiliates which has not been obtained as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or any Stock or Stock Equivalent related thereto
(including without limitation the Borrower’s right, title, interest, equity,
membership, shares or other ownership interests in Physician Resource Management
Inc. and Primrose Healthcare, LLC) or (B) to the extent that any Requirement of
Law applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law, (iii) Property owned by
any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the Contractual Obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation of any
other Lien on such equipment, (iv) any “intent to use” Trademark applications
for which a statement of use has not been filed (but only until such statement
is filed), (v) any Segregated Governmental Account, (vi) Vehicles and other
assets subject to certificates of title, and (vii) leasehold interests in real
property; provided, however, “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means each Grantor, other than the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business as
determined from time to time by Grantor in its reasonable business judgment.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 3.  Pledged Certificated Stock excludes any Excluded
Property.

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3, issued by the obligors named therein.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 3, to the extent such interests are not
certificated.  Pledged Uncertificated Stock excludes any Excluded Property.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine

 

4

--------------------------------------------------------------------------------


 

readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

1.2                               Certain Other Terms.

 

(a)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein”, “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Annex, Schedule, Article, Section or clause
refer to the appropriate Annex or Schedule to, or Article, Section or clause in
this Agreement.  Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.

 

(b)                                 Other Interpretive Provisions.

 

(i)                                     Defined Terms.  Unless otherwise
specified herein or therein, all terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.

 

(ii)                                  The Agreement.  The words “hereof”,
“herein”, “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.

 

(iii)                               Certain Common Terms.  The term “including”
is not limiting and means “including without limitation.”

 

(iv)                              Performance; Time.  Whenever any performance
obligation hereunder (other than a payment obligation) shall be stated to be due
or required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to

 

5

--------------------------------------------------------------------------------


 

and including.”  If any provision of this Agreement refers to any action taken
or to be taken by any Person, or which such Person is prohibited from taking,
such provision shall be interpreted to encompass any and all means, direct or
indirect, of taking, or not taking, such action.

 

(v)                                 Contracts.  Unless otherwise expressly
provided herein, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(vi)                              Laws.  References to any statute or regulation
are to be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

 

ARTICLE II

 

GUARANTY

 

2.1                               Guaranty.  To induce the Lenders to make the
Loans, the L/C Issuers to Issue Letters of Credit and each other Secured Party
to make credit available to or for the benefit of one or more Grantors, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment and performance when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of the Borrower
whether existing on the date hereof or hereinafter incurred or created (the
“Guaranteed Obligations”).  This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and performance and not of collection.

 

2.2                               Limitation of Guaranty.  Any term or provision
of this Guaranty or any other Loan Document to the contrary notwithstanding, the
maximum aggregate amount for which any Guarantor shall be liable hereunder shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other Loan Document, as it relates to such
Guarantor, subject to avoidance under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of Title 11
of the United States Code or any applicable provisions of comparable
Requirements of Law) (collectively, “Fraudulent Transfer Laws”).  Any analysis
of the provisions of this Guaranty for purposes of Fraudulent Transfer Laws
shall take into account the right of contribution established in Section 2.3
and, for purposes of such analysis, give effect to any discharge of intercompany
debt as a result of any payment made under the Guaranty.

 

6

--------------------------------------------------------------------------------


 

2.3                               Contribution.  To the extent that any
Guarantor shall be required hereunder to pay any portion of any Guaranteed
Obligation exceeding the greater of (a) the amount of the value actually
received by such Guarantor and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guaranteed Obligations in the
same proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

 

2.4                               Authorization; Other Agreements.  The Secured
Parties are hereby authorized, without notice to or demand upon any Guarantor
and without discharging or otherwise affecting the obligations of any Guarantor
hereunder and without incurring any liability hereunder, from time to time, to
do each of the following:

 

(a)                                 (i) subject to compliance, if applicable,
with Section 9.1 of the Credit Agreement, modify, amend, supplement or otherwise
change, (ii) accelerate or otherwise change the time of payment or (iii) waive
or otherwise consent to noncompliance with, any Guaranteed Obligation or any
Loan Document;

 

(b)                                 apply to the Guaranteed Obligations any sums
by whomever paid or however realized to any Guaranteed Obligation in such order
as provided in the Loan Documents;

 

(c)                                  refund at any time any payment received by
any Secured Party in respect of any Guaranteed Obligation;

 

(d)                                 (i) sell, exchange, enforce, waive,
substitute, liquidate, terminate, release, abandon, fail to perfect,
subordinate, accept, substitute, surrender, exchange, affect, impair or
otherwise alter or release any Collateral for any Guaranteed Obligation or any
other guaranty therefor in any manner, (ii) receive, take and hold additional
Collateral to secure any Guaranteed Obligation, (iii) add, release or substitute
any one or more other Guarantors, makers or endorsers of any Guaranteed
Obligation or any part thereof and (iv) otherwise deal in any manner with the
Borrower or any other Guarantor, maker or endorser of any Guaranteed Obligation
or any part thereof; and

 

(e)                                  settle, release, compromise, collect or
otherwise liquidate the Guaranteed Obligations.

 

2.5                               Guaranty Absolute and Unconditional.  Each
Guarantor hereby waives and agrees not to assert any defense, whether arising in
connection with or in respect of any of the following or otherwise, and hereby
agrees that its obligations under this Guaranty are irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Guaranty, in each case
except as otherwise agreed in writing by Agent):

 

7

--------------------------------------------------------------------------------


 

(a)                                 the invalidity or unenforceability of any
obligation of the Borrower or any other Guarantor under any Loan Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of, any Guaranteed
Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any part thereof;

 

(b)                                 the absence of (i) any attempt to collect
any Guaranteed Obligation or any part thereof from the Borrower or any other
Guarantor or other action to enforce the same or (ii) any action to enforce any
Loan Document or any Lien thereunder;

 

(c)                                  the failure by any Person to take any steps
to perfect and maintain any Lien on, or to preserve any rights with respect to,
any Collateral;

 

(d)                                 any workout, insolvency, bankruptcy
proceeding, reorganization, arrangement, liquidation or dissolution by or
against the Borrower, any other Guarantor or any of the Borrower’s other
Subsidiaries or any procedure, agreement, order, stipulation, election, action
or omission thereunder, including any discharge or disallowance of, or bar or
stay against collecting, any Guaranteed Obligation (or any interest thereon) in
or as a result of any such proceeding;

 

(e)                                  any foreclosure, whether or not through
judicial sale, and any other sale or other disposition of any Collateral or any
election following the occurrence of an Event of Default by any Secured Party to
proceed separately against any Collateral in accordance with such Secured
Party’s rights under any applicable Requirement of Law; or

 

(f)                                   any other defense, setoff, counterclaim or
any other circumstance that might otherwise constitute a legal or equitable
discharge of the Borrower, any other Guarantor or any other Subsidiary of the
Borrower, in each case other than the payment in full of the Guaranteed
Obligations.

 

2.6                               Waivers.  Each Guarantor hereby
unconditionally and irrevocably waives and agrees not to assert any claim,
defense, setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder including any of the following: 
(a) any demand for payment or performance and protest and notice of protest;
(b) any notice of acceptance; (c) any presentment, demand, protest or further
notice or other requirements of any kind with respect to any Guaranteed
Obligation (including any accrued but unpaid interest thereon) becoming
immediately due and payable; and (d) any other notice in respect of any
Guaranteed Obligation or any part thereof, and any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor.  Each
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim it may have against any other Credit

 

8

--------------------------------------------------------------------------------


 

Party or set off any of its obligations to such other Credit Party against
obligations of such Credit Party to such Guarantor.  No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.

 

2.7                               Reliance.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, each other Guarantor and any other guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof, and of all other circumstances
bearing upon the risk of nonpayment of any Guaranteed Obligation or any part
thereof that diligent inquiry would reveal, and each Guarantor hereby agrees
that no Secured Party shall have any duty to advise any Guarantor of information
known to it regarding such condition or any such circumstances.  In the event
any Secured Party, in its sole discretion, undertakes at any time or from time
to time to provide any such information to any Guarantor, such Secured Party
shall be under no obligation to (a) undertake any investigation not a part of
its regular business routine, (b) disclose any information that such Secured
Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) make any future disclosures of
such information or any other information to any Guarantor.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

3.1                               Collateral.  For the purposes of this
Agreement, all of the following property now owned or at any time hereafter
acquired by a Grantor or in which a Grantor now has or at any time in the future
may acquire any right, title or interests is collectively referred to as the
“Collateral”:

 

(a)                                 all accounts (including without limitation
any health-care-insurance receivables), chattel paper, deposit accounts,
documents (as defined in the UCC), equipment, general intangibles, instruments,
inventory, investment property, letter of credit rights and any supporting
obligations related to any of the foregoing;

 

(b)                                 the commercial tort claims described on
Schedule 1 and on any supplement thereto received by Agent pursuant to
Section 5.8;

 

(c)                                  all books and records pertaining to the
other property described in this Section 3.1;

 

(d)                                 all property of such Grantor held by any
Secured Party, including all property of every description, in the custody of or
in transit to such Secured Party for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor or as to which such
Grantor may have any right or power, including but not limited to cash;

 

(e)                                  all other goods (including but not limited
to fixtures) and personal property of such Grantor, whether tangible or
intangible and wherever located; and

 

9

--------------------------------------------------------------------------------


 

(f)                                   to the extent not otherwise included, all
proceeds of the foregoing.

 

Notwithstanding anything contained herein to the contrary, the term “Collateral”
shall not include any Excluded Property.

 

3.2                               Grant of Security Interest in Collateral.

 

(a)                                 Each Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor (the
“Secured Obligations”), hereby mortgages, pledges and hypothecates to Agent for
the benefit of the Secured Parties, and grants to Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted
on  any Excluded Property; provided, further, that if and when any property
shall cease to be Excluded Property, a Lien on and security in such property
shall be deemed granted therein.  Each Grantor hereby represents and warrants
that the Excluded Property, when taken as a whole, is not material to the
business operations or financial condition of the Grantors, taken as a whole.

 

(b)                                 Without limiting the generality of the
foregoing, each Grantor hereby reaffirms and continues in effect the respective
grants of security interests in the Original Guaranty and Security Agreement,
the A&R Guaranty and Security Agreement, and all UCC financing statements and
other documents of assignment, perfection and priority executed and delivered
pursuant to the Original Guaranty and Security Agreement and the A&R Guaranty
and Security Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties.

 

4.1                               Title; No Other Liens.  Except for the Lien
granted to Agent pursuant to this Agreement and other Permitted Liens (except
for those Permitted Liens not permitted to exist on any Collateral) under any
Loan Document (including Section 4.2), such Grantor owns or holds title to, as
applicable, each item of the Collateral free and clear of any and all Liens or
claims of others.  Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien other
than Permitted Liens.

 

4.2                               Perfection and Priority.  The security
interest granted pursuant to this Agreement constitutes a valid and continuing
perfected security interest in favor of Agent

 

10

--------------------------------------------------------------------------------


 

in all Collateral subject, for the following Collateral, to the occurrence of
the following:  (i) in the case of all Collateral in which a security interest
may be perfected by filing a financing statement under the UCC, the completion
of the filings and other actions specified on Schedule 2 (which, in the case of
all filings and other documents referred to on such schedule, have been
delivered to Agent in completed and duly authorized form), (ii) with respect to
any deposit account, the execution of Control Agreements, (iii) in the case of
all Copyrights, Trademarks and Patents for which UCC filings are insufficient,
all appropriate filings having been made with the United States Copyright Office
or the United States Patent and Trademark Office, as applicable, (iv) in the
case of letter-of-credit rights that are not supporting obligations of
Collateral, the execution of a Contractual Obligation granting control to Agent
over such letter-of-credit rights, and (v) in the case of electronic chattel
paper, the completion of all steps necessary to grant control to Agent over such
electronic chattel paper.  Such security interest shall be prior to all other
Liens on the Collateral except for Permitted Liens having priority over Agent’s
Lien by operation of law or permitted pursuant to Section 5.1(e), 5.1(g),
5.1(h), 5.1(i), 5.1(k), 5.1(p) or 5.1(q) of the Credit Agreement upon (i) in the
case of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to Agent of such Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to
Agent or in blank, (ii) in the case of all Pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
investment property and (iii) in the case of all other instruments and tangible
chattel paper that are not Pledged Certificated Stock, Pledged Debt Instruments
or Pledged Investment Property, the delivery thereof to Agent of such
instruments and tangible chattel paper.  Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

 

4.3                               Pledged Collateral.

 

(a)                                 The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 3 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer thereof as set forth
on Schedule 3, (b) has been duly authorized, validly issued and is fully paid
and nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (c) constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights or by equitable principles
relating to enforceability.

 

(b)                                 As of the Closing Date, all Pledged
Collateral (other than Pledged Uncertificated Stock) and all Pledged Investment
Property consisting of instruments and certificates has been delivered to Agent
in accordance with Section 5.2(a).

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, Agent shall be entitled to exercise all of
the rights of the Grantor granting the

 

11

--------------------------------------------------------------------------------


 

security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

 

4.4                               Instruments and Tangible Chattel Paper
Formerly Accounts.  No amount payable to such Grantor under or in connection
with any account is evidenced by any instrument or tangible chattel paper that
has not been delivered to Agent, properly endorsed for transfer, to the extent
delivery is required by Section 5.5(a).

 

4.5                               Intellectual Property.  On the Closing Date,
all Material Intellectual Property owned by such Grantor is valid, in full force
and effect, subsisting, unexpired and enforceable, and no Material Intellectual
Property has been abandoned.  No breach or default of any material IP License
shall be caused by any of the following, and none of the following shall limit
or impair the ownership, use, validity or enforceability of, or any rights of
such Grantor in, any Material Intellectual Property:  (i) the consummation of
the transactions contemplated by any Loan Document or (ii) any holding,
decision, judgment or order rendered by any Governmental Authority.  There are
no pending (or, to the knowledge of such Grantor, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
challenging the ownership, use, validity, enforceability of, or such Grantor’s
rights in, any Material Intellectual Property of such Grantor.  To such
Grantor’s knowledge, no Person has been or is infringing, misappropriating,
diluting, violating or otherwise impairing any Intellectual Property of such
Grantor.  Such Grantor, and to such Grantor’s knowledge each other party
thereto, is not in material breach or default of any material IP License.

 

4.6                               Commercial Tort Claims.  The only commercial
tort claims of any Grantor existing on the date hereof (regardless of whether
the amount, defendant or other material facts can be determined and regardless
of whether such commercial tort claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on Schedule 1, which sets forth such
information separately for each Grantor.

 

4.7                               Specific Collateral.  None of the Collateral
is or is proceeds or products of farm products, as-extracted collateral or
timber to be cut.

 

4.8                               Enforcement.  No Permit, notice to or filing
with any Governmental Authority or any other Person or any consent from any
Person is required for the exercise by Agent of its rights (including voting
rights) provided for in this Agreement or the enforcement of remedies in respect
of the Collateral pursuant to this Agreement, including the transfer of any
Collateral, except as may be required in connection with the disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral.

 

12

--------------------------------------------------------------------------------


 

4.9                               Representations and Warranties of the Credit
Agreement.  The representations and warranties as to such Grantor and its
Subsidiaries made in Article III (Representations and Warranties) of the Credit
Agreement are true and correct on each date to the extent required by Sections
2.1, 2.2, or 2.3 of the Credit Agreement.

 

ARTICLE V

 

COVENANTS

 

Each Grantor agrees with Agent to the following, as long as any Obligation or
Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

 

5.1                               Maintenance of Perfected Security Interest;
Further Documentation and Consents.

 

(a)                                 Generally.  Such Grantor shall (i) not use
or permit any Collateral to be used unlawfully or in violation of any provision
of any Loan Document, any Related Agreement, any Requirement of Law or any
policy of insurance covering the Collateral and (ii) not enter into any
Contractual Obligation or undertaking restricting the right or ability of such
Grantor or Agent to sell, assign, convey or transfer any Collateral if such
restriction would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(b)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest and such priority against the claims and demands of all Persons.

 

(c)                                  Subject to any applicable limitations in
the Credit Agreement, such Grantor shall furnish to Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as Agent may reasonably
request, all in reasonable detail and in form and substance satisfactory to
Agent.

 

(d)                                 At any time and from time to time, upon the
written request of Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as Agent may reasonably request, including (A) using its commercially
reasonable efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of Agent of any Contractual Obligation,
including any IP License, held by such Grantor and to enforce the security
interests granted hereunder and (B) executing

 

13

--------------------------------------------------------------------------------


 

and delivering any Control Agreements with respect to deposit accounts and
securities accounts, solely to the extent not excluded from such requirement
pursuant to Section 4.11 of the Credit Agreement. Grantor shall have no
obligations to Agent or Lenders hereunder with respect to property or interests
as to which the Agent determines in its reasonable discretion that the costs of
obtaining a security interest in any specifically identified assets or category
of assets (or perfecting the same) are excessive in relation to the benefit to
the Secured Parties of the security afforded thereby.

 

(e)                                  [Intentionally Omitted].

 

(f)                                   To ensure that a Lien and security
interest is granted on any of the Excluded Property set forth in clause (ii) of
the definition of “Excluded Property”, such Grantor shall use its commercially
reasonable efforts to obtain any required consents from any Person other than
the Borrower and its Affiliates with respect to any permit or license or any
Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto.

 

5.2                               Pledged Collateral.

 

(a)                                 Delivery of Pledged Collateral.  Such
Grantor shall (i) deliver to Agent, in suitable form for transfer and in form
and substance satisfactory to Agent, (A) all Pledged Certificated Stock, (B) all
Pledged Debt Instruments and (C) all certificates and instruments evidencing
Pledged Investment Property and (ii) maintain all other Pledged Investment
Property in a Controlled Securities Account.

 

(b)                                 Event of Default.  During the continuance of
an Event of Default, Agent shall have the right, at any time in its discretion
and without notice to the Grantor, to (i) transfer to or to register in its name
or in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

 

(c)                                  Cash Distributions with respect to Pledged
Collateral.  Except as provided in Article VI and subject to the limitations set
forth in the Credit Agreement, such Grantor shall be entitled to receive all
cash distributions paid in respect of the Pledged Collateral.

 

(d)                                 Voting Rights.  Except as provided in
Article VI, such Grantor shall be entitled to exercise all voting, consent and
corporate, partnership, limited liability company and similar rights with
respect to the Pledged Collateral; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Grantor
that would impair the Collateral or be inconsistent with or result in any
violation of any provision of any Loan Document.

 

14

--------------------------------------------------------------------------------


 

5.3                               Accounts.

 

(a)                                 Such Grantor shall not, other than in the
ordinary course of business, (i) grant any extension of the time of payment of
any account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that would reasonably be expected
to adversely affect the value thereof in a material manner.

 

(b)                                 Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection
therewith.  At any time and from time to time, upon Agent’s reasonable request
and subject to any applicable limitations in the Credit Agreement, such Grantor
shall cause independent public accountants or others satisfactory to Agent to
furnish to Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the accounts.

 

5.4                               Commodity Contracts.  Such Grantor shall not
have any commodity contract unless subject to a Control Agreement.

 

5.5                               Delivery of Instruments and Tangible Chattel
Paper and Control of Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper.

 

(a)                                 If any amount in excess of $500,000 payable
under or in connection with any Collateral owned by such Grantor shall be or
become evidenced by an instrument or tangible chattel paper other than such
instrument delivered in accordance with Section 5.2(a) and in the possession of
Agent, such Grantor shall mark all such instruments and tangible chattel paper
with the following legend:  “This writing and the obligations evidenced or
secured hereby are subject to the security interest of General Electric Capital
Corporation, as Agent” and, at the request of Agent, shall immediately deliver
such instrument or tangible chattel paper to Agent, duly indorsed in a manner
satisfactory to Agent.

 

(b)                                 Such Grantor shall not grant “control”
(within the meaning of such term under Article 9-106 of the UCC) over any
investment property to any Person other than Agent.

 

(c)                                  If such Grantor is or becomes the
beneficiary of a letter of credit that is (i) not a supporting obligation of any
Collateral and (ii) in excess of $500,000, such Grantor shall promptly, and in
any event within 2 Business Days after becoming a beneficiary, notify Agent
thereof and enter into a Contractual Obligation with Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit.  Such Contractual Obligation shall assign
such letter-of-credit rights to Agent and such assignment shall be sufficient to
grant control for the purposes of Section 9-107 of the UCC (or any similar
section under any equivalent UCC).  Such Contractual Obligation shall also
direct all payments thereunder to a Cash

 

15

--------------------------------------------------------------------------------


 

Collateral Account.  The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Agent.

 

(d)                                 If any amount in excess of $500,000 payable
under or in connection with any Collateral owned by such Grantor shall be or
become evidenced by electronic chattel paper, such Grantor shall take all steps
necessary to grant Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

 

5.6                               Intellectual Property.

 

(a)                                 Within 30 days after any change to
Schedule 3.16 to the Credit Agreement for such Grantor, such Grantor shall
provide Agent notification thereof and the short-form intellectual property
agreements and assignments as described in this Section 5.6 and any other
documents that Agent reasonably requests with respect thereto.

 

(b)                                 Such Grantor shall (and shall use
commercially reasonable efforts to cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

 

(c)                                  Such Grantor shall notify Agent immediately
if it knows, or has reason to know, that any application or registration
relating to any Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, or of any adverse
determination or development regarding the validity or enforceability or such
Grantor’s ownership of, interest in, right to use, register, own or maintain any
Material Intellectual Property (including the institution of, or any such
determination or development in, any proceeding relating to the foregoing in any
Applicable IP Office).  Such Grantor shall take all commercially reasonable
actions that are necessary or reasonably requested by Agent to maintain and
pursue each application

 

16

--------------------------------------------------------------------------------


 

(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.

 

(d)                                 Such Grantor shall not knowingly do any act
or omit to do any act to infringe, misappropriate, dilute, violate or otherwise
impair the Intellectual Property of any other Person.  In the event that any
Material Intellectual Property of such Grantor is or has been infringed,
misappropriated, violated, diluted or otherwise impaired by a third party, such
Grantor shall take such action as it reasonably deems appropriate under the
circumstances in response thereto, including promptly bringing suit and
recovering all damages therefor.

 

(e)                                  Such Grantor shall execute and deliver to
Agent in form and substance reasonably acceptable to Agent and suitable for
(i) filing in the Applicable IP Office the short-form intellectual property
security agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks, Patents and IP Licenses of such Grantor and (ii) recording with the
appropriate Internet domain name registrar, a duly executed form of assignment
for all Internet Domain Names of such Grantor (together with appropriate
supporting documentation as may be requested by Agent).

 

5.7                               Notices.  Such Grantor shall promptly notify
Agent in writing of its acquisition of any interest hereafter in property that
is of a type where a security interest or lien must be or may be registered,
recorded or filed under, or notice thereof given under, any federal statute or
regulation.

 

5.8                               Notice of Commercial Tort Claims.  Such
Grantor agrees that, if it shall acquire any interest in any commercial tort
claim in excess of $500,000 (whether from another Person or because such
commercial tort claim shall have come into existence), (i) such Grantor shall,
immediately upon such acquisition, deliver to Agent, in each case in form and
substance reasonably satisfactory to Agent, a notice of the existence and nature
of such commercial tort claim and a supplement to Schedule 1 containing a
specific description of such commercial tort claim, (ii) Section 3.1 shall apply
to such commercial tort claim and (iii) such Grantor shall execute and deliver
to Agent, in each case in form and substance reasonably satisfactory to Agent,
any document, and take all other action, deemed by Agent to be reasonably
necessary or appropriate for Agent to obtain, on behalf of the Lenders, a
perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims.  Any supplement to Schedule 1
delivered pursuant to this Section 5.8 shall, after the receipt thereof by
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

 

5.9                               Controlled Securities Account.   Each Grantor
shall deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts.

 

17

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REMEDIAL PROVISIONS

 

6.1                               Code and Other Remedies.

 

(a)                                 UCC Remedies.  During the continuance of an
Event of Default, Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the UCC or any other applicable law.

 

(b)                                 Disposition of Collateral.  Without limiting
the generality of the foregoing, Agent may, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), during the continuance of any Event of Default
(personally or through its agents or attorneys), (i) peaceably enter upon the
premises where any Collateral is located, without any obligation to pay rent,
through self-help, without judicial process, without first obtaining a final
judgment or giving any Grantor or any other Person notice or opportunity for a
hearing on Agent’s claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  Agent shall have the right, upon any
such public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.

 

(c)                                  Management of the Collateral.  Each Grantor
further agrees, that, during the continuance of any Event of Default, (i) at
Agent’s request, it shall assemble the Collateral and make it available to Agent
at places that Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere, (ii) without limiting the foregoing, Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by Agent and, while any such Collateral is so stored or kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until Agent is
able to sell, assign, convey or transfer any Collateral, Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured

 

18

--------------------------------------------------------------------------------


 

Parties), with respect to such appointment without prior notice or hearing as to
such appointment.  Agent shall not have any obligation to any Grantor to
maintain or preserve the rights of any Grantor as against third parties with
respect to any Collateral while such Collateral is in the possession of Agent.

 

(d)                                 Application of Proceeds.  Agent shall apply
the cash proceeds of any action taken by it pursuant to this Section 6.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of Agent and any other Secured
Party hereunder, including reasonable attorneys’ fees and disbursements
(consistent with the limitations set forth in Section 9.5 of the Credit
Agreement), to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by Agent of any other amount required by any Requirement of Law, need
Agent account for the surplus, if any, to any Grantor.

 

(e)                                  Direct Obligation.  Neither Agent nor any
other Secured Party shall be required to make any demand upon, or pursue or
exhaust any right or remedy against, any Grantor, any other Credit Party or any
other Person with respect to the payment of the Obligations or to pursue or
exhaust any right or remedy with respect to any Collateral therefor or any
direct or indirect guaranty thereof.  All of the rights and remedies of Agent
and any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law.  To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against Agent or any other Secured
Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

(f)                                   Commercially Reasonable.  To the extent
that applicable Requirements of Law impose duties on Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is not commercially unreasonable for Agent to do any of the following:

 

(i)                                     fail to incur significant costs,
expenses or other Liabilities reasonably deemed as such by Agent to prepare any
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition;

 

(ii)                                  fail to obtain Permits, or other consents,
for access to any Collateral to sell or for the collection or sale of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
Permits or other consents for the collection or disposition of any Collateral;

 

19

--------------------------------------------------------------------------------


 

(iii)                               fail to exercise remedies against account
debtors or other Persons obligated on any Collateral or to remove Liens on any
Collateral or to remove any adverse claims against any Collateral;

 

(iv)                              advertise dispositions of any Collateral
through publications or media of general circulation, whether or not such
Collateral is of a specialized nature, or to contact other Persons, whether or
not in the same business as any Grantor, for expressions of interest in
acquiring any such Collateral;

 

(v)                                 exercise collection remedies against account
debtors and other Persons obligated on any Collateral, directly or through the
use of collection agencies or other collection specialists, hire one or more
professional auctioneers to assist in the disposition of any Collateral, whether
or not such Collateral is of a specialized nature, or, to the extent deemed
appropriate by Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

 

(vi)                              dispose of assets in wholesale rather than
retail markets;

 

(vii)                           disclaim disposition warranties, such as title,
possession or quiet enjoyment; or

 

(viii)                        purchase insurance or credit enhancements to
insure Agent against risks of loss, collection or disposition of any Collateral
or to provide to Agent a guaranteed return from the collection or disposition of
any Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

 

(g)                                  IP Licenses.  For the purpose of enabling
Agent to exercise rights and remedies under this Section 6.1 (including in order
to take possession of, collect, receive, assemble, process, appropriate, remove,
realize upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual

 

20

--------------------------------------------------------------------------------


 

Property now owned or hereafter acquired by such Grantor and access to all media
in which any of the licensed items may be recorded or stored and to all Software
and programs used for the compilation or printout thereof and (ii) an
irrevocable license (without payment of rent or other compensation to such
Grantor) to use, operate and occupy all real Property owned, operated, leased,
subleased or otherwise occupied by such Grantor.

 

6.2                               Accounts and Payments in Respect of General
Intangibles.

 

(a)                                 In addition to, and not in substitution for,
any similar requirement in the Credit Agreement, if required by Agent at any
time during the continuance of an Event of Default, any payment of accounts or
payment in respect of general intangibles, when collected by any Grantor, shall
be promptly (and, in any event, within 2 Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to Agent, in a
Cash Collateral Account, subject to withdrawal by Agent as provided in
Section 6.4.  Until so turned over, such payment shall be held by such Grantor
in trust for Agent, segregated from other funds of such Grantor.  Each such
deposit of proceeds of accounts and payments in respect of general intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(b)                                 At any time during the continuance of an
Event of Default:

 

(i)                                     each Grantor shall, upon Agent’s
request, deliver to Agent all original and other documents evidencing, and
relating to, the Contractual Obligations and transactions that gave rise to any
account or any payment in respect of general intangibles, including all original
orders, invoices and shipping receipts and notify account debtors that the
accounts or general intangibles have been collaterally assigned to Agent and
that payments in respect thereof shall be made directly to Agent;

 

(ii)                                  Agent may, without notice, at any time
during the continuance of an Event of Default, limit or terminate the authority
of a Grantor to collect its accounts or amounts due under general intangibles or
any thereof and, in its own name or in the name of others, communicate with
account debtors to verify with them to Agent’s satisfaction the existence,
amount and terms of any account or amounts due under any general intangible.  In
addition, Agent may at any time during the continuance of an Event of Default
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and

 

(iii)                               each Grantor shall take all actions, deliver
all documents and provide all information necessary or reasonably requested by
Agent to ensure any Internet Domain Name is registered.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each account and each
payment in respect of general intangibles to observe and perform all the
conditions and obligations to be observed and performed

 

21

--------------------------------------------------------------------------------


 

by it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  No Secured Party shall have any obligation or liability under any
agreement giving rise to an account or a payment in respect of a general
intangible by reason of or arising out of any Loan Document or the receipt by
any Secured Party of any payment relating thereto, nor shall any Secured Party
be obligated in any manner to perform any obligation of any Grantor under or
pursuant to any agreement giving rise to an account or a payment in respect of a
general intangible, to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3                               Pledged Collateral.

 

(a)                                 Voting Rights.  During the continuance of an
Event of Default, upon notice by Agent to the relevant Grantor or
Grantors, Agent or its nominee may exercise (A) any voting, consent, corporate
and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as Agent may determine), all without liability except
to account for property actually received by it; provided, however, that Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(b)                                 Proxies.  In order to permit Agent to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to Agent all such
proxies, dividend payment orders and other instruments as Agent may from time to
time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to Agent an irrevocable proxy to
vote all or any part of the Pledged Collateral and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Collateral
would be entitled (including giving or withholding written consents of
shareholders, partners or members, as the case may be, calling special meetings
of shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default

 

22

--------------------------------------------------------------------------------


 

and which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted).

 

(c)                                  Authorization of Issuers.  Each Grantor
hereby expressly and irrevocably authorizes and instructs, without any further
instructions from such Grantor, each issuer of any Pledged Collateral pledged
hereunder by such Grantor to (i) comply with any instruction received by it from
Agent in writing that states that an Event of Default is continuing and is
otherwise in accordance with the terms of this Agreement and each Grantor agrees
that such issuer shall be fully protected from Liabilities to such Grantor in so
complying and (ii) unless otherwise expressly permitted hereby or the Credit
Agreement, pay any dividend or make any other payment with respect to the
Pledged Collateral directly to Agent.

 

6.4                               Proceeds to be Turned over to and Held by
Agent.  Unless otherwise expressly provided in the Credit Agreement or this
Agreement, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for Agent and
the other Secured Parties, segregated from other funds of such Grantor, and
shall, promptly upon receipt by any Grantor, be turned over to Agent in the
exact form received (with any necessary endorsement).  All such proceeds of
Collateral and any other proceeds of any Collateral received by Agent in cash or
Cash Equivalents shall be held by Agent in a Cash Collateral Account.  All
proceeds being held by Agent in a Cash Collateral Account (or by such Grantor in
trust for Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement.

 

6.5                               Sale of Pledged Collateral.

 

(a)                                 Each Grantor recognizes that Agent may be
unable to effect a public sale of any Pledged Collateral by reason of certain
prohibitions contained in the Securities Act and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  Agent shall be under no obligation to delay a sale of any
Pledged Collateral for the period of time necessary to permit the issuer thereof
to register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.

 

(b)                                 Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of any portion of the

 

23

--------------------------------------------------------------------------------


 

Pledged Collateral pursuant to  Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law.  Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defense against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

 

6.6                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of any
Collateral are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorney employed by Agent or any other Secured Party to
collect such deficiency.

 

ARTICLE VII

 

AGENT

 

7.1                               Agent’s Appointment as Attorney-in-Fact.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints Agent and any Related Person thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
the Loan Documents, to take any appropriate action and to execute any document
or instrument that may be necessary or desirable to accomplish the purposes of
the Loan Documents, and, without limiting the generality of the foregoing, each
Grantor hereby gives Agent and its Related Persons the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
of the following when an Event of Default shall be continuing:

 

(i)                                     in the name of such Grantor, in its own
name or otherwise, take possession of and indorse and collect any check, draft,
note, acceptance or other instrument for the payment of moneys due under any
account or general intangible or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property
owned by or licensed to the Grantors, execute, deliver and have recorded any
document that Agent may request to evidence, effect, publicize or record Agent’s
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

24

--------------------------------------------------------------------------------


 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against any Collateral, effect any repair or pay any
insurance called for by the terms of the Credit Agreement (including all or any
part of the premiums therefor and the costs thereof);

 

(iv)                              execute, in connection with any sale provided
for in Section 6.1 or 6.5, any document to effect or otherwise necessary or
appropriate in relation to evidence the sale of any Collateral; or

 

(v)                                 (A) direct any party liable for any payment
under any Collateral to make payment of any moneys due or to become due
thereunder directly to Agent or as Agent shall direct, (B) ask or demand for,
and collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign any Intellectual Property owned by the Grantors or any
IP Licenses of the Grantors throughout the world on such terms and conditions
and in such manner as Agent shall in its sole discretion determine, including
the execution and filing of any document necessary to effectuate or record such
assignment unless such assignment would invalidate the right to such
Intellectual Property and (H) generally, sell, assign, convey, transfer or grant
a Lien on, make any Contractual Obligation with respect to and otherwise deal
with, any Collateral as fully and completely as though Agent were the absolute
owner thereof for all purposes and do, at Agent’s option, at any time or from
time to time, all acts and things that Agent deems necessary to protect,
preserve or realize upon any Collateral and the Secured Parties’ security
interests therein and to effect the intent of the Loan Documents, all as fully
and effectively as such Grantor might do.

 

(vi)                              If any Grantor fails to perform or comply with
any Contractual Obligation contained herein, Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such Contractual Obligation.

 

(b)                                 The expenses of Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate set forth in Section 1.3(c) of the Credit Agreement, from the
date of payment by Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to Agent on demand, in accordance with the terms of
the Credit Agreement.

 

25

--------------------------------------------------------------------------------


 

(c)                                  Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue of this Section 7.1. 
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

7.2                               Authorization to File Financing Statements. 
Each Grantor authorizes Agent and its Related Persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect the security interests of Agent under this Agreement, and such financing
statements and amendments may described the Collateral covered thereby as “all
assets of the debtor” or words of similar import.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.  Such Grantor also hereby ratifies its authorization for Agent to
have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.

 

7.3                               Authority of Agent.  Each Grantor acknowledges
that the rights and responsibilities of Agent under this Agreement with respect
to any action taken by Agent or the exercise or non-exercise by Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between Agent and
the other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Agent and the Grantors, Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

 

7.4                               Duty; Obligations and Liabilities.

 

(a)                                 Duty of Agent.  Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as Agent deals
with similar property for its own account.  The powers conferred on Agent
hereunder are solely to protect Agent’s interest in the Collateral and shall not
impose any duty upon Agent to exercise any such powers.  Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Agent in good faith.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Obligations and Liabilities with respect to
Collateral.  No Secured Party and no Related Person thereof shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral.  The powers conferred on
Agent hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers.  The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1                               Reinstatement.  Each Grantor agrees that, if
any payment made by any Credit Party or other Person and applied to the Secured
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of any Collateral are required to be returned by any
Secured Party to such Credit Party, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

8.2                               Release of Collateral.

 

(a)                                 At the time provided in
Section 8.10(b)(iii) of the Credit Agreement, the Collateral shall be released
from the Lien created hereby and this Agreement and all obligations (other than
those expressly stated to survive such termination) of Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  Each Grantor is hereby authorized to file UCC amendments at such time
evidencing the termination of the Liens so released.  At the request of any
Grantor following any such termination, Agent shall deliver to such Grantor any
Collateral of such Grantor held by Agent hereunder and execute and deliver to
such

 

27

--------------------------------------------------------------------------------


 

Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

 

(b)                                 If Agent shall be directed or permitted
pursuant to Section 8.10(b) of the Credit Agreement to release any Lien or any
Collateral, such Collateral shall be released from the Lien created hereby to
the extent provided under, and subject to the terms and conditions set forth in,
Section 8.10(b).  In connection therewith, Agent, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.

 

(c)                                  At the time provided in Section 8.10(b) of
the Credit Agreement and at the request of the Borrower, a Grantor shall be
released from its obligations hereunder in the event that all the Stock and
Stock Equivalents of such Grantor shall be sold to any Person that is not an
Affiliate of the Borrower or the Subsidiaries of the Borrower in a transaction
permitted by the Loan Documents.

 

8.3                               Independent Obligations.   The obligations of
each Grantor hereunder are independent of and separate from the Secured
Obligations and the Guaranteed Obligations.  If any Secured Obligation or
Guaranteed Obligation is not paid when due, or upon any Event of Default, Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor and any Collateral to collect and recover the full amount of any
Secured Obligation or Guaranteed Obligation then due, without first proceeding
against any other Grantor, any other Credit Party or any other Collateral and
without first joining any other Grantor or any other Credit Party in any
proceeding.

 

8.4                               No Waiver by Course of Conduct.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.5),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

 

8.5                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.1 of the Credit Agreement;
provided, however, that annexes to this Agreement may be supplemented (but no
existing provisions may be modified and no Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1
and Annex 2, respectively, in each case duly executed by Agent and each Grantor
directly affected thereby.

 

8.6                               Additional Grantors; Additional Pledged
Collateral.

 

(a)                                 Joinder Agreements.  If, at the option of
the Borrower or as required pursuant to Section 4.13 of the Credit

 

28

--------------------------------------------------------------------------------


 

Agreement, the Borrower shall cause any Subsidiary that is not a Grantor to
become a Grantor hereunder, such Subsidiary shall execute and deliver to Agent a
Joinder Agreement substantially in the form of Annex 2 and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.

 

(b)                                 Pledge Amendments.  To the extent any
Pledged Collateral has not been delivered as of the Closing Date or upon
obtaining additional Stock or Indebtedness required to be pledged to Agent
pursuant to this Agreement, such Grantor shall deliver a pledge amendment duly
executed by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”), in respect of any such Stock or Indebtedness pursuant to which such
Grantor shall pledge to Agent, for the benefit of Agent and Lenders, all of such
additional Stock or Indebtedness.  Such Grantor authorizes Agent to attach each
Pledge Amendment to this Agreement.

 

8.7                               Notices.  All notices, requests and demands to
or upon Agent or any Grantor hereunder shall be effected in the manner provided
for in Section 9.2 of the Credit Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in Section 9.2.

 

8.8                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of each Secured Party and their successors and assigns; provided,
however, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of Agent.

 

8.9                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

8.10                        Severability.  Any provision of this Agreement being
held illegal, invalid or unenforceable in any jurisdiction shall not affect any
part of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

8.11                        Governing Law.   This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

8.12                        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING

 

29

--------------------------------------------------------------------------------


 

OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO
RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12.

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.

 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Second Amended and
Restated Guaranty and Security Agreement to be duly executed and delivered as of
the date first above written.

 

 

GRANTORS:

 

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Chief Executive Officer

 

 

 

 

 

DSP FLINT REAL ESTATE, LLC

 

DSP-BUILDING C, LLC

 

DIPLOMAT INFUSION SERVICES, LLC

 

DIPLOMAT HOLDING, LLC

 

DIPLOMAT HEALTH MANAGEMENT, LLC

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Manager

 

 

 

 

 

NAVIGATOR HEALTH SERVICES, LLC

 

DIPLOMAT HEALTH SERVICES, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

DIPLOMAT SPECIALTY PHARMACY GREAT LAKES DISTRIBUTION CENTER, LLC

 

DIPLOMAT CORPORATE PROPERTIES, LLC

 

 

 

 

By:

Diplomat Pharmacy, Inc., its member

 

 

 

 

By:

/s/ Philip R. Hagerman

 

Name:

Philip R. Hagerman

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AMBASSADOR COMPOUNDING, LLC

 

ENVOY HEALTH MANAGEMENT, LLC

 

BIORX, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Manager

 

 

 

 

 

 

 

MEDPRO RX, INC.

 

AMERICAN HOMECARE FEDERATION, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

President

 

 

 

 

 

 

 

SYMMETRIC AIV CORPORATION

 

 

 

 

 

 

 

By:

/s/ Gary Kadlec

 

Name:

Gary Kadlec

 

Title:

President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

As of the date first above written:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

/s/ Karen M. Dahlquist

 

 

Name: Karen M. Dahlquist

 

 

Title: Duly Authorized Signatory

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

TO

 

SECOND AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT(1)

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of                          , 20    , is
delivered pursuant to Section 8.6 of the Second Amended and Restated Guaranty
and Security Agreement, dated as of April 1, 2015, by Diplomat Pharmacy, Inc., a
Michigan corporation (the “Borrower”), the undersigned Grantor and the other
Persons from time to time party thereto as Grantors in favor of General Electric
Capital Corporation, as Agent for the Secured Parties referred to therein (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”).  Capitalized terms used
herein without definition are used as defined in the Guaranty and Security
Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.3 and 4.8 of the Guaranty and
Security Agreement is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) and as of the date
hereof as if made on and as of such date.

 

 

 

[GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1

--------------------------------------------------------------------------------


 

Annex 1-A

 

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE
NO(S).

 

PAR VALUE

 

NUMBER OF
SHARES,
UNITS OR
INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF
DEBT

 

CERTIFICATE
NO(S).

 

FINAL
MATURITY

 

PRINCIPAL
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A1-3

--------------------------------------------------------------------------------


 

ANNEX 2

 

TO
SECOND AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                        , 20    , is
delivered pursuant to Section 8.6 of the Second Amended and Restated Guaranty
and Security Agreement, dated as of April 1, 2015, by Diplomat Pharmacy, Inc., a
Michigan corporation (the “Borrower”) and the other Persons from time to time
party thereto as Grantors in favor of the General Electric Capital Corporation,
as Agent  for the Secured Parties referred to therein (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”).  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor and a Guarantor thereunder with
the same force and effect as if originally named as a Grantor and a Guarantor
therein and, without limiting the generality of the foregoing, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations of
the undersigned, hereby mortgages, pledges and hypothecates to Agent for the
benefit of the Secured Parties, and grants to Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor under the Guaranty and
Security Agreement; provided, however, notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property; provided, further,
that if and when any property shall cease to be Excluded Property, a Lien on and
security in such property shall be deemed granted therein.  The undersigned
hereby agrees to be bound as a Grantor and a Guarantor for the purposes of the
Guaranty and Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3 to the Guaranty and Security Agreement and Schedules
3.9, 3.16, 3.20, 3.21 and 3.22 to the Credit Agreement.  By acknowledging and
agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Guaranty and Security Agreement and
that the Pledged Collateral listed on Annex 1-A to this Joinder Amendment shall
be and become part of the Collateral referred to in the Guaranty and Security
Agreement and shall secure all Secured Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement

 

A2-1

--------------------------------------------------------------------------------


 

applicable to it is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as the date
hereof as if made on and as of such date.

 

[SIGNATURE PAGES FOLLOW]

 

A2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

 

[Additional Grantor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A2-3

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

[EACH GRANTOR PLEDGING ADDITIONAL COLLATERAL]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A2-4

--------------------------------------------------------------------------------


 

ANNEX 3
TO
SECOND AMENDED AND RESTATED
GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT(1)

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                       , 20    , is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favor of General Electric Capital Corporation (“GE Capital”), as administrative
agent (in such capacity, together with its successors and permitted assigns,
“Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of April 1, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the other Credit Parties, the Lenders and the L/C Issuers from time to
time party thereto and GE Capital, as Agent, the Lenders and the L/C Issuers
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor has agreed, pursuant to a Second Amended and Restated
Guaranty and Security Agreement of April 1, 2015 in favor of Agent (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”), to guarantee the Obligations
(as defined in the Credit Agreement) of the Borrower; and

 

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with Agent as follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used herein without definition are used as defined in the Guaranty and
Security Agreement.

 

--------------------------------------------------------------------------------

(1)  Separate agreements should be executed relating to each Grantor’s
respective Copyrights, Patents, and Trademarks.

 

A3-1

--------------------------------------------------------------------------------


 

Section 2.                                           Grant of Security Interest
in [Copyright] [Trademark] [Patent] Collateral.  Each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations of
such Grantor, hereby mortgages, pledges and hypothecates to Agent for the
benefit of the Secured Parties, and grants to Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):

 

(a)                                 [all of its Copyrights and all IP Licenses
providing for the grant by or to such Grantor of any right under any Copyright,
including, without limitation, those referred to on Schedule 1 hereto;

 

(b)                                 all renewals, reversions and extensions of
the foregoing; and

 

(c)                                  all income, royalties, proceeds and
Liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

or

 

(d)                                 [all of its Patents and all IP Licenses
providing for the grant by or to such Grantor of any right under any Patent,
including, without limitation, those referred to on Schedule 1 hereto;

 

(e)                                  all reissues, reexaminations,
continuations, continuations-in-part, divisionals, renewals and extensions of
the foregoing; and

 

(f)                                   all income, royalties, proceeds and
Liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

or

 

(g)                                  [all of its Trademarks, excluding any
“intent to use” Trademark application for which a statement of use has not been
filed (but only until such statement is filed) and all IP Licenses providing for
the grant by or to such Grantor of any right under any Trademark, including,
without limitation, those referred to on Schedule 1 hereto;

 

(h)                                 all renewals and extensions of the
foregoing;

 

(i)                                     all goodwill of the business connected
with the use of, and symbolized by, each such Trademark; and

 

A3-2

--------------------------------------------------------------------------------


 

(j)                                    all income, royalties, proceeds and
Liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

Section 3.                                           Guaranty and Security
Agreement.  The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to Agent pursuant to the Guaranty and Security Agreement and
each Grantor hereby acknowledges and agrees that the rights and remedies of
Agent with respect to the security interest in the [Copyright] [Patent]
[Trademark] Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

Section 4.                                           Grantor Remains Liable. 
Each Grantor hereby agrees that, anything herein to the contrary
notwithstanding, such Grantor shall assume full and complete responsibility for
the prosecution, defense, enforcement or any other necessary or desirable
actions in connection with their [Copyrights] [Patents] [Trademarks] and IP
Licenses subject to a security interest hereunder.

 

Section 5.                                           Counterparts.  This
[Copyright] [Patent] [Trademark] Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 6.                                           Governing Law.  This
[Copyright] [Patent] [Trademark] Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

A3-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GRANTOR

 

State of

)

 

 

)

ss.

County of

)

 

 

 

On this        day of                      , 20     before me personally
appeared                                             , proved to me on the basis
of satisfactory evidence to be the person who executed the foregoing instrument
on behalf of                                 , who being by me duly sworn did
depose and say that he or she is an authorized officer of said corporation, that
the said instrument was signed on behalf of said corporation as authorized by
its [Board of Directors] and that he or she acknowledged said instrument to be
the free act and deed of said [corporation].

 

 

 

 

Notary Public

 

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-5

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.                                      REGISTERED [COPYRIGHTS] [PATENTS]
[TRADEMARKS]

 

[Include Registration Number and Date]

 

2.                                      [COPYRIGHT] [PATENT] [TRADEMARK]
APPLICATIONS

 

[Include Application Number and Date]

 

3.                                      IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO

SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

 

Filing Offices

 

Credit Party

 

Filing Offices

Diplomat Pharmacy, Inc.

 

Secretary of State of Michigan
United States Patent and Trademark Office

Diplomat Corporate Properties, LLC

 

Secretary of State of Michigan

Diplomat Health Management, LLC

 

Secretary of State of Michigan

Diplomat Health Services, LLC

 

Secretary of State of Michigan

Diplomat Holding, LLC

 

Secretary of State of Michigan

Diplomat Infusion Services, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy of Chicago, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy of Flint, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

Secretary of State of Michigan

Diplomat Specialty Pharmacy of Southern California, LLC

 

Secretary of State of Michigan

DSP Flint Real Estate, LLC

 

Secretary of State of Michigan

DSP-Building C, LLC

 

Secretary of State of Michigan

Navigator Health Services, LLC

 

Secretary of State of Michigan

Envoy Health Management, LLC

 

Secretary of State of Michigan

Ambassador Compounding, LLC

 

Secretary of State of Michigan

American Homecare Federation, Inc.

 

Secretary of State of Connecticut
United States Patent and Trademark Office

 

--------------------------------------------------------------------------------


 

Credit Party

 

Filing Offices

MedPro Rx, Inc.

 

Secretary of State of North Carolina

Symmetric AIV Corporation

 

Secretary of State of Delaware

BioRx, LLC

 

Secretary of State of Delaware
United States Patent and Trademark Office

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

TO

SECOND AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

 

Pledged Certificated Equity Interests

 

Issuer

 

Class

 

Certificate
No(s)

 

Par Value

 

Number of
Shares, Units
or Interests

 

American Homecare Federation, Inc.

 

Common Stock

 

82

 

No par
value

 

11,501 shares of Common Stock

 

MedPro Rx, Inc.

 

Common Stock

 

7

 

No par
value

 

3,628,832 shares of Common Stock

 

MedPro Rx, Inc.

 

Common Stock

 

02

 

No par
value

 

656,168 shares of Common Stock

 

Diplomat Blocker, Inc. (formerly Symmetric AIV Corporation)

 

Common Stock

 

5

 

$

0.01

 

38,188 shares of Common Stock(2)

 

 

--------------------------------------------------------------------------------

(2)  Immediately prior to the Closing, Diplomat Pharmacy, Inc. owned 4,990
shares of Class B Common Stock and 1 share of Class A Common Stock.  Subsequent
to Closing, Symmetric AIV Corporation amended its certificate of incorporation
to change its name to Diplomat Blocker, Inc. and converting the outstanding
Class A Common and Class B Common to Common Stock, and issued additional shares
of common stock to Diplomat Pharmacy, Inc., all of which are represented by
Certificate No. 5.

 

--------------------------------------------------------------------------------


 

Pledged Uncertificated Equity Interests

 

Pledgor

 

Pledged Entity

 

Ownership
Interest

Diplomat Pharmacy, Inc.

 

Diplomat Corporate Properties, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Health Management, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Health Services, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Holding, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Infusion Services, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Chicago, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Flint, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Southern California, LLC

 

100%

Diplomat Pharmacy, Inc.

 

DSP Flint Real Estate, LLC

 

100%

Diplomat Pharmacy, Inc.

 

DSP-Building C, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Navigator Health Services, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Envoy Health Management, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Ambassador Compounding, LLC

 

100%

Diplomat Pharmacy, Inc.

 

Ageology LLC

 

25%

Symmetric AIV Corporation

 

BioRx, LLC

 

100%

 

Pledged Debt

 

None.

 

--------------------------------------------------------------------------------